State of Delaware Secretary of State Division of Corporations Delivered 10:04 PM 09/10/2013 Filed 10:04 PM 09/10/2013 SRV 131074769 - 4750124 FILE STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF ROCHDALE STRUCTURED CLAIMS FIXED INCOME FUND, LLC 1.The name of the limited liability company is Rochdale Structured Claims Fixed Income Fund, LLC. 2.The Certificate of Formation of the limited liability company is hereby amended as follows: Article First of the Certificate of Formation shall be amended as follows: FIRST:The name of the limited liability company is:City National Rochdale Structured Claims Fixed Income Fund, LLC. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Amendment this 10th day of September, 2013. /s/ Michael Gozzillo Name:Michael Gozzillo Title:Chief Compliance Officer
